Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s RCE filed on November 5, 2021.
Claim 10 is canceled.
Claim 1 is amended.
Claims 1-9 are being examined in this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futerman (US Patent No. 5,558,137) in view of Hunter (US Patent No. 9,751,691 B2) and further in view of Nickell et al. (US Patent No. 6,394,277, herein, Nickell).
Regarding claim 1, Futerman discloses a device (Fig. 1) for the vacuum storage and vacuum transportation of grain (“particulate or pulverulent material” – Col. 1, lns 21-22) under anaerobic conditions, comprising: 
a container (10 – Fig. 1) hermetically sealed against any type of gas, having: 
at least one filling element (20) which, when the filling element is in the open position, allows the container to be filled with grain (Col. 3, lns 25-26) and also, when said filling element is in the closed position, allows the container to be hermetically sealed (“air and water resistant” – Col. 3, lns 7-11), and 
22) allowing gaseous fluidic transfer by sucking air through the valve only from the inside of the container toward the outside of the container (Col. 3, lns 22-24), and 
a handling arrangement (16, 17) associated with the container and which has straps forming ears (16) to allow it to be grasped directly by a user or by lifting gear (Col. 3, lns 11-14).
a handling arrangement (16, 17) associated with the container, and wherein the handling arrangement further includes straps (17) forming ears (16) to allow the handling arrangement to be grasped directly by a user or by lifting gear to transport the container while supporting the container (10) from beneath (Fig. 1).
Futerman does not expressly disclose that the grain is seed.
Hunter teaches that the grain is seed grain (“seeds” – Col. 4, ln 46).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the device as disclosed by Futerman so that the grain is seed grain as taught by Hunter since seeds are a material that is known in the art to need protection against environmental contamination as evidenced by Hunter (Col. 4, lns 38-42).
Futerman also does not expressly disclose a handling arrangement comprising a transport bag which includes a closed bottom and an opening at an upper end of the transport bag for receiving and accommodating the container.
Nickell teaches a handling arrangement (20 – Fig. 1) comprising a transport bag (“octagon shaped bulk bag” – Col. 3, lns 22-23) which includes a closed bottom (at 82 – Fig. 2) and an opening at an upper end (at 24) of the transport bag for receiving and accommodating the container (Fig. 1).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the device as disclosed by Futerman so that the handling arrangement comprises a transport bag which includes a closed bottom and an opening at an upper end of the transport bag for receiving and accommodating the container as taught by Nickell in order to further secure the container and to provide maximum stackability (Nickell, Col. 2, lns 8-10).

Regarding claim 2, Futerman in view of Hunter and Nickell teaches the device as recited above, in which the container is a flexible and hermetic bag made of a thermoplastic material suited to the preservation of agricultural products (Futerman, Col. 2, lns 25-41 and Col 3, lns 7-11).

Regarding claim 3, Futerman in view of Hunter and Nickell teaches the device as recited above, in which the filling element is a mouth (Futerman, 20) which is inscribed in the continuity of an envelope (Futerman, 18) of the container (Futerman, Figs. 1-2).

Regarding claim 4, Futerman in view of Hunter and Nickell teaches the device as recited above, in which the filling element is adapted to be heat sealed (Futerman, Col. 3, lns 8-10).


Regarding claim 5, Futerman in view of Hunter and Nickell teaches the device as recited above, in which the air nonreturn valve (Futerman, 22) is integrated directly into a surface of the container (Futerman, Col. 3, lns 19-21, Figs. 1-3).

Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futerman (US Patent No. 5,558,137) in view of Hunter (US Patent No. 9,751,691 B2), Nickell et al. (US Patent No. 6,394,277, herein, Nickell), and further in view of Chou et al. (US Pub. No. 2016/0361232 A1, herein, Chou).
Regarding claim 6, Futerman in view of Hunter and Nickell teaches the device as recited above.
Futerman in view of Hunter and Nickell does not expressly disclose that the container comprises sensors suited to detecting or measuring information relating to the seed grain stored in the sealed hermetic container.
Chou teaches that a container (700, 740 – Fig. 7) comprises sensors (780) suited to detecting or measuring information relating to the product stored in the sealed hermetic container (Para [0139]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the device as taught by Futerman in view of Hunter and Nickell so that the container comprises sensors suited to detecting or measuring information relating to the seed grain stored in the 

Regarding claim 7, Futerman in view of Hunter, Nickell, and Chou teaches the device as recited above in which the container further comprises at least one RFID label (Chou, 770) to identify the device from among a plurality of similar devices (Chou, Para [0141]).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the device as taught by Futerman in view of Hunter and Nickell so that the container further comprises at least one RFID label to identify the device from among a plurality of similar devices as taught by Chou in order to further identify the contents of the container to a consumer.

Regarding claim 8, Futerman in view of Hunter, Nickell, and Chou teaches the device as recited above in which the container further comprise a geotag (Chou, “bar code” – Para [0141]).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the device as taught by Futerman in view of Hunter and Nickell so that the container further comprise a geotag as taught by Chou in order to further identify the contents of the container to a consumer.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futerman (US Patent No. 5,558,137) in view of Hunter (US Patent No. 9,751,691 B2), .
Regarding claim 9, Futerman in view of Hunter and Nickell teaches a method for preserving wet or dry seed grain under anaerobic conditions and transporting it without breaking the vacuum chain, wherein the gaseous environment of the material to be preserved is rendered fluidically closed in the hermetic container of a device as claimed in claim 1 (Col. 4, lns 4-16).
Futerman in view of Hunter and Nickell does not expressly disclose the gaseous environment of the material to be preserved has a lower gaseous dioxygen content than the ambient air.
Garfinkle teaches a gaseous environment of the material to be preserved has a lower gaseous dioxygen content than the ambient air (Pg 8, lns 16-20).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method taught by Futerman in view of Hunter and Nickell so that the gaseous environment of the material to be preserved has a lower gaseous dioxygen content than the ambient air as taught by Garfinkle in order to further prevent a fire hazard (Pg 9, lns 13-15).

Response to Arguments
Applicant’s arguments, see Pages 4-11, filed November 5, 2021, with respect to the rejection(s) of claim(s) 1-9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s). Examiner interprets the combination of Futerman in view of Hunter and Nickell to teach the claimed invention. Examiner specifically relies on Nickell to teach the newly amended claim language describing the handling arrangement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






November 18, 2021
/CHELSEA E STINSON/           Primary Examiner, Art Unit 3731